Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-35 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2016/0182276) in view of Shih et al. (US 2018/0352249).
Regarding claims 16, 26, Wu teaches a method performed by a terminal in a wireless communication system ([0004]-[0013]), the method comprising: identifying (detecting) a master cell group (MCG) failure, the MCG associating with a first base station (i.e., a mobile station detects a radio link failure for a radio link between a mobile station (MS) and a secondary base station [0004]); suspending a MCG transmission for at least one radio bearer (RB) based on the MCG failure (i.e., The apparatus may be further caused to suspend, by the MS, a radio link control (RLC) entity of the MS that is associated with the failed logical channel (or failed bearer) of the radio link, and send a radio link failure notification from the MS to the master BS, the radio link failure notification including a secondary BS ID to identify the secondary BS and a logical channel ID identifying a failed logical channel of the failed radio link [0006]); and 
Wu discloses radio bearer that carries signaling message, but Wu does not specifically signaling bearer 3 (SRB3).
However, the preceding limitation is known in the art of communications. Shih teaches SCG SRB and an SCG split SRB with an NR gNB/cell as a secondary node, according to an exemplary implementation of the present disclosure. It is noted that SCG SRB may also be regarded as SRB3. As shown in FIG. 14, when NR gNB/cell 1440 is a secondary node, the control signaling revealing a UE's network slice capability, between the UE and NR gNB/cell 1440, may be provided through one or more SCG SRBs and/or one or more SCG split SRBs ([0077], [0104]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Shih within the system of Wu in order to handover to another master node which supports the required/requested network slice/service, or the inter-MN handover without the change of the secondary node.
Regarding claims 17, 27, Wu in view Shih teaches all the limitations above. Wu further teaches detecting radio link failure of MCG (i.e., a mobile station detects a radio link failure for a radio link between a mobile station (MS) and a secondary base station [0004]).


However, the preceding limitation is known in the art of communications. Shih teaches the UE may first check whether the serving NR gNB/cell or eLTE eNB/cell can support the required/requested network slice or network slice capability. If the serving NR gNB/cell or eLTE eNB/cell cannot support the required/requested network slice or network slice capability, the UE may further ask for information of neighboring NR gNBs/cells/beams and eLTE eNB s/cells for network slice support (e.g., as shown in FIG. 22) [0134], [0143]). Therefore, it would have been obvious to one ordinary skill in the art, at the time of the invention, to have implemented the technique of Shih within the system Wu in order to handover to another secondary node or modify existing secondary node to support the requested network service while the master node may remain unchanged.
Regarding claims 19, 29, Wu teaches RRC 228 is responsible for handling a number of functions or procedures related to the Radio Access Network (RAN) ([0030]). Wu does not specifically teach the MCG failure information is transmitted using a new radio (NR) (enhanced node) radio resource control (RRC) message.
However, the preceding limitation is known in the art of communications. Shih teaches that the UE may determine and/or identify whether the required/requested network slice/service is supported by any neighboring NR gNBs/cells/beams and/or eLTE eNBs/cells, based on which UE 2202 may further perform the mobility 
Regarding claims 20, 30, Wu teaches all the limitation except receiving, from the second base station, a RRC connection reconfiguration message via the SRB3.
However, the preceding limitation is known in the art of communications. Shih teaches In a direct approach, once the UE is configured to establish a signaling radio bearer (SRB) in a Secondary Cell Group (SCG), the RRC PDUs generated by the secondary node can be sent directly between the secondary node and the UE. The direct approach (e.g., SCG SRB) is used for the secondary node RRC reconfiguration not requiring any coordination with the master node, and for mobility measurement report within the secondary node. In an SCG split SRB approach, the RRC PDUs and inter-node PDUs generated by the secondary node are transmitted through the lower layers (e.g., RLC, MAC, and/or PHY layers) of the master node. ([0009], [0030], [0076]-[0077]). Therefore, it would have been obvious to one ordinary skill in the art, at the time of the invention, to have implemented the technique of Shih within the system Wu in order to broadcast network slice capability through a Signaling Radio Bearer (SRB).
Regarding claims 21, 31, Wu teaches all the limitation above except receiving, from the second base station, an NR RRC connection release message via the SRB3,

However, the preceding limitation is known in the art of communications. Shih teaches FIG. 7 is a diagram illustrating an SCG SRB and an SCG split SRB with an eLTE eNB/cell as a secondary node, according to an exemplary implementation of the present disclosure. It is noted that SCG SRB may also be regarded as SRB3. As shown in FIG. 7, when eLTE eNB/cell 720 is a secondary node, the control signaling revealing the UE's network slice capability, between the UE and eLTE eNB/cell 720, may be through one or more SCG SRBs and/or one or more SCG split SRBs ([0077]). Therefore, it would have been obvious to one ordinary skill in the art, at the time of the invention, to have implemented the technique of Shih within the system Wu in order to efficiently broadcast network slice capability through a Signaling Radio Bearer (SRB).
Regarding claims 22, 32, Wu teaches a method performed by a second base station in a wireless communication system, the method comprising: receiving, from a terminal, a master cell group (MCG) failure information via signaling radio bearer (SRB3) in case that a MCG failure is identified, the MCG associating with a first base station (i.e., send a radio link failure notification from the MS to the master BS, the radio link failure notification including a secondary BS ID to identify the secondary BS and a logical channel ID identifying a failed logical channel of the failed radio link [0006]); and
transmitting, to the terminal, a radio resource control (RRC) connection reconfiguration message or a radio (NR) RRC connection release message via the SRB3, based on the MCG failure (i.e., receive, by the MS from the master BS, an instruction to re-establish the suspended RLC entity of the MS associated with the failed logical channel, and re-establish the RLC entity associated with the failed logical channel in response to 
Wu does not specification the SRB3 and wherein the NR RRC connection is associated with the second base station.
However, the preceding limitation is known in the art of communications. Shih teaches the SCG SRB may also be regarded as SRB3 ([0077], [0104]). Shih further teaches the control signaling being provided through the MCG SRB, the control signaling revealing the UE's network slice capability, between the UE and eLTE eNB/cell 620, may be provided through an MCG split SRB, via RRC layer 622 and PDCP layer 624 of eLTE eNB/cell 620, and via RLC layer 646, MAC layer 648, and PHY layer 650 of NR gNB/cell 640 (e.g., secondary node in an SCG) ([0076]-[0077]). Therefore, it would have been obvious to one ordinary skill in the art, at the time of the invention, to have implemented the technique of Shih within the system Wu in order to efficiently broadcast network slice capability through a Signaling Radio Bearer (SRB).
Regarding claims 23, 33, Wu in view of Shih teaches all the limitations above. WU teaches the MCG failure comprises a radio link failure of MCG (i.e., a mobile station detects a radio link failure for a radio link between a mobile station (MS) and a secondary base station [0004]).
Regarding claims 24, 34, Wu in view of Shih teaches all the limitations above. WU teaches does not specifically teach the MCG failure information includes a measurement result of a serving cell associated with the MCG and a measurement result of a neighboring cell.

Regarding claims 25, 35, Wu teaches RRC 228 is responsible for handling a number of functions or procedures related to the Radio Access Network (RAN) ([0030]). Wu does not specifically teach the MCG failure information is transmitted using a new radio (NR) (enhanced node) radio resource control (RRC) message.
However, the preceding limitation is known in the art of communications. Shih teaches that the UE may determine and/or identify whether the required/requested network slice/service is supported by any neighboring NR gNBs/cells/beams and/or eLTE eNBs/cells, based on which UE 2202 may further perform the mobility management procedures such as cell (re)selection, measurement, SCG-related procedures (e.g., change/addition/modification of secondary node), and MCG-related procedures ([0134]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Shih within the .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2016/0182276) in view of Jung et al. (US 2016/0219566).
Regarding claim 18, Wu teaches the RRC is responsible for the function of cell selection ([0030]). Wu fails to teach all the limitations above except the MCG failure information includes a measurement result of a serving cell associated with the MCG and a measurement result of a neighboring cell.
However, the preceding limitation is known in the art of communications. Jung teaches UE measures criterion of a serving cell and the ranking criterion of neighbor cell for cell selection and reselection ([0122], [0131]-[0135]). The first cell or master cell may be a cell included in the MCG and second cell (neighbor cell) may be a secondary cell ([0287]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Jung within the system of Wu in order to maintain the quality of a radio link with a serving cell from the UE receives service; thus, reducing radio link failure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN A GELIN/           Primary Examiner, Art Unit 2643